On November 2, 1948, Melvin Borders was ordered to pay his wife and minor child, beginning as of October 16, 1948, and every two weeks thereafter until the further order of the court, $12 per week as temporary alimony; and also $50 as counsel fees, the latter amount being payable by instalments of $7.50 each, every two weeks. On March 22, 1949, Mrs. Borders instituted contempt proceedings against her husband, alleging that he had wilfully failed and refused to comply with the order, having paid no part of the same, and prayed that he be adjudged in contempt. Answering the contempt citation, the respondent said that he was a share-cropper; that he had no money with which he could comply with the alimony order; and that he could pay nothing on it until his crop for 1949 was harvested. Upon the hearing the judge found from the evidence that the respondent had paid nothing on the judgment; that, at the time the award was made, he was employed by a railway company and was being paid approximately $60 every two weeks; that he quit his job to keep from paying the alimony allowance; that he had contracted with a named person to help make a crop during the present year; that he had worked only a few days since quitting his job; that Mrs. Borders and her child had been supported by her father since the award *Page 192 
was made; and that she had given birth to another child since then. Upon these findings, the respondent was adjudged in contempt, and the case is here on an exception to that judgment. Held:
The judgment complained of is overwhelmingly supported by evidence, and consequently the trial judge did not err, for any reason assigned, in rendering it.
Judgment affirmed. All the Justicesconcur.
                      No. 16866. NOVEMBER 17, 1949.